 40DECISIONSOF NATIONALLABOR RELATIONS BOARDMiller, who is not a machinist, rather than as a helper to the ma-chinists or their apprentices. It was testified without contradic-tion that Fleming is not assigned to the machine shop as such,although it is clear that he spends about 60 percent of his time withinthe shop, where he devotes himself largely to threading and cuttingpipe, a task not related to machinist work. In the production areaof the plants, Fleming cleans up machines, detaches pipe, disassem-bles machinery to bring into the machine shop, and performs minormechanical work.As it appears on this record that Fleming is notin fact a machinists' helper and is not a proper part of the machineshop, we shall exclude him.Accordingly, we shall direct a separate election among the follow-ing employees at the Employer's plants at Jackson, Mississippi, ex-cluding employee Fleming, the welders,10 all other employees, andsupervisors as defined in the Act : All machinists and apprenticesor learners.If a majority of the employees indicate, by voting for the Peti-tioner, their desire to be represented in a separate unit, the Board findssuch unit to be appropriate and the Regional Director conductingthe election directed herein is instructed, in that event, to issue acertification of representatives to the Petitioner for such unit.If amajority of the employees vote for the Intervenor, the Board finds,in such event, that these employees are appropriately representedin the presently existing production and maintenance unit, and in-structs the Regional Director to issue a certification of results ofelection to that effect.[Text of Direction of Election omitted from publication in thisvolume.]30 The Petitioner stated an alternative position at the hearing that it would accept thewelders in the unit only if the Board found the unit inappropriate without them.No otherparty seeks their inclusion.They are not in the machine shop and do not share the sameimmediate supervision of the machinists.FOREMAN&CLARK, INC.andLOCAL297,AMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO, PETITIONER.Case No.P1-RC-1836.October 21, 1952Supplemental Decision,Order, and Second Direction of ElectionOn April 4, 1952, pursuant to the Board's Supplemental Decisionand Direction of Election,' an election by secret ballot was conducted,under the direction and supervision of the Regional Director for theTwenty-first Region, among employees in the unit heretofore found197 NLRB 1080.101 NLRB No. 12. FOREMAN & CLARK, INC.41appropriate.Upon the conclusion of the election, a tally of ballotswas furnished the parties.The tally shows that of approximately36 eligible voters, 35 cast ballots of which 17 were for and 18 wereagainst the Petitioner.One ballot was void and none was challenged.On April 8, 1952, the Petitioner filed objections to the election. Inaccordance with the Rules and Regulations of the Board, the RegionalDirector conducted an investigation of the objections and on May 13,1952, issued and served upon the parties his report on objections, inwhich he found that the objections raised substantial and materialissues with respect to the election, and recommended that the Boardset aside the election.On May 22, 1952, the Employer filed exceptionsto the Regional Director's report, requesting that the Board overrulethe recommendations of the Regional Director on the objections andcertify the results of the election.There is no dispute as to the facts in this matter. The election wasscheduled to be held on April 4, 1952, with polling places at each ofthe nine stores involved.The Employer's president visited each ofthe nine affected stores and made an informal speech to the eligibleemployees, who were called together in the alteration shop duringworking hours for that purpose.The Employer's president calledat the various stores in the following order and addressed the numberof eligible employees indicated :On April 2, 1952, at Pomona, oneemployee; at San Bernardino, four employees; and at San Diego, sixemployees; and on April 3, at Long Beach, four employees; at Hunt-ington Park, three employees; at Burbank, three employees; at Hol-lywood, two employees ; at Wilshire Boulevard, Los Angeles, four em-ployees; and at Seventh & Hill Streets, Los Angeles, nine employees.The Union learned of these talks the evening of April 3, and there-after filed objections to the election because of the Employer's conductin holding these speeches just before the election without giving theUnion the opportunity or the use of equal facilities to reply.Thereis no allegation that the contents of the Employer's speeches went be-yond the protection of 8 (c) of the Act. The Employer defends itsconduct on the ground that the Union failed to request an opportunityto reply.We agree with the Regional Director's conclusion that by timingthe speech in this manner the Employer made impossible the holdingof any further meetings before the election and thereby, in effect,denied the Union an opportunity to speak under comparable circum-stances.Taking into account the locations of the nine stores involvedand the amount of time necessary to cover these distances, as evidencedby the time consumed by the Employer's own schedule in making hisspeeches, it is clear that the Employer by so timing his remarks pre-cluded the possibility of the Union being able to request and be given 42DECISIONSOF NATIONAL LABORRELATIONS BOARDa similar opportunity to speak.By thus using the company time andproperty for electioneering speeches to employee assemblies while,in effect, denying the Union similar use, the Employer prevented theemployees from hearing "both sides of the story under circumstanceswhich reasonably approximate equality." 2This discriminatory useof company facilities interfered with the employees' freedom ofchoice in the selection of a bargaining representative.Accordingly,we shall direct that a new election be conducted.We are astonished that our dissenting colleague should read intothis decision any requirement of intent to require that a union "mustalways have the last word" to assure free choice in elections.TheBoard's decisions in this area rest only on the proposition that an em-ployer cannot utilize company time and property for campaign pur-poses while discriminatorily denying the union the equal opportunityto so campaign; and that an employer who resorts to the stratagemof a last-minute speech to his employees, thereby precluding the possi-bility of an effective request or opportunity for the union similarlyto address the employees, has in effect denied the equal opportunityto the union.Had this Employer apprised the Union of its intentionto make eleventh hour speeches in time for the Union to request asimilar opportunity and had the Employer honored the request byallowing a union representative to speak first, reserving last place foritself,we would have rejected any union claim that the electionshould be set aside because the Union had not had "the last word."The vice in the instant case is the denial to the Union of the similaropportunity to speakat all.In view of our decision herein, we finditunnecessary to determine whether the Employer also interferedwith the election by addressing the employees in small groups, as foundby the Regional Director.OrderIT ISHEREBY ORDEREDthat the election held on April 4, 1952, amongemployees of Foreman & Clark, Inc., at Pomona, San Bernardino,San Diego, Long Beach, Huntington Park, Burbank, Hollywood, andLos Angeles, California, be and it hereby is, set aside.[Text of Second Direction of Election omitted from publication inthis volume.]CHAIRMAN HERZOG,dissenting :With great respect for my colleagues' contrary views here and in asimilar case in which I did not participate,3 I think that this decision'Bonwit Teller, Inc.,96 NLRB 608;Onondaga Pottery Company,100 NLRB 1143;Hills Bros,100 NLRB 964.3 The Hills Brothers Company,100 NLRB 964. GOODE MOTOR COMPANY43carries theBonwit Tellerdoctrine too far.The Board is here decid-ing, it seems to me, that an employer interferes unlawfully with anelection whenever he seizes the strategic advantage of speaking onhis premises just before a Board election, even in the situation wherethe union has never asked for an equal chance to address his em-ployees in the event that he should do so.' It is true, as the majorityopinion says, that by timing his speech as he did, the Employer "madeimpossible the holding of any further meetings before the election,"thereby denying the union "an opportunity to reply under comparablecircumstances."But I had not supposed until today that this Boardbelieved that its obligation to assure free choice in elections includeda requirement that labor organizations, like others sometimes thoughtweaker, must always have the last word.4 CfOnondaga Pottery Company,100 NLRB 1143, where the union made an antici-patory request to address the employees in the event that the employer did so.H. I. GooDED/B/AGOODE MOTOR COMPANYandINTERNATIONAL AS-SOCIATION OPMACHINISTS, DISTRICT LODGENo. 176.CaseNo.10-CA-1260.October 22, 1952Decision and OrderOn March 11, 1952, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.OrderUpon the entire record in the case, the National LaborRelationsBoard hereby orders that H. I. Goode, doing business as Goode MotorCompany, Bristol, Tennessee, his agents, successors, and assigns shall :;'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act asamended,the Board has delegated its powers in connection with this case to a three-member panel[Members Houston, Murdock,and Styles].101 NLRB No. 17.